*433ORDER
PER CURIAM.
Defendant was convicted by a jury of first degree assault, § 565.050, RSMo 1986 (Count I), attempted first degree robbery, § 564.011, RSMo 1986 (Count II), and two counts of armed criminal action, § 571.015, RSMo 1986 (Counts III and IV). He was sentenced by the court as a persistent offender to prison terms of fifteen years on each of Counts I, III and IV, and ten years on Count II. Counts I, III, and IV were to be served consecutively and Count II was to run concurrent to the other charges.
After sentencing, defendant filed a pro se Rule 29.15 motion, which was later amended after appointment of counsel. The motion court denied the motion after an evidentiary hearing. Pursuant to Rule 29.15(l) these appeals have been consolidated. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).